FILED
                             NOT FOR PUBLICATION                            APR 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE CILIDONIO FIGEROA-                          No. 08-71747
GONZALEZ, a.k.a. Jose Celedonio
Figeroa- Gonzalez,                               Agency No. A097-831-347

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Jose Cilidonio Figeroa-Gonzalez, native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial

evidence, Ochoa v. Gonzales, 406 F.3d 1166, 1169 (9th Cir. 2005), we deny the

petition for review.

         The agency’s finding that Figeroa-Gonzalez did not establish persecution on

account of a particular social group is supported by substantial evidence. See

Ochoa v. Gonzales, 406 F.3d at 1171 (social group comprised of business owners

in Columbia who reject narco-trafficker demands too broad to qualify as a

particularized social group). Accordingly, Figeroa-Gonzalez’s asylum and

withholding of removal claims fail. See id. at 1172.

         Substantial evidence also supports the agency’s denial of CAT relief because

Figeroa-Gonzalez failed to establish that it is more likely than not he will be

tortured in El Salvador. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009).

         PETITION FOR REVIEW DENIED.




                                           2                                      08-71747